[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT OF DEFENDANT CITY OF DANBURY
CT Page 2200
The City of Danbury, which has intervened in the above-captioned case, has filed a motion for summary judgment seeking a determination that the mechanic's liens alleged by plaintiff Bucon, Inc. and the various other parties are unenforceable because they were extinguished when title to the liened premises reverted to the City.
The court has rejected the City's legal argument on this issue in its ruling on the City's Motion for Summary Judgment in a related case,Connecticut Concrete Construction, Inc. v. ARC IceSports Danbury, Inc.,
Docket No. X01-CV00-0160662-S. The court adopts the reasoning of that opinion as its reasoning with regard to the motion for summary judgment filed in the above-captioned case.
The City of Danbury's motion for summary judgment is denied.
Beverly J. Hodgson Judge of the Superior Court